DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: This Corrected Notice of Allowance is being issued due to errors in the Amendments to the Specification filed 06/03/2020 where the clean copy did not reflect the instructions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the Specification:
In paragraph 0143 – “ the active ingredient (s) [[35]] 34 comprising solid particles or liquid droplets may include a charge that attracts the active ingredient (s) 34 or vehicle carrying the active ingredient (s) 34 to the targeted Active Ingredient Storage Area 141. 
In paragraph 0278 -  “…[[fluropolymers;]] fluoropolymers;…”
In paragraph 0280 – “a device for treatment of lesions located in [[in]] arterial or [[sapheneous]] saphenous veins or grafts;”
In paragraph 0293- ““about” and “approximately” are understood to mean ±25 percent”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715